Citation Nr: 1446576	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-37 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability based upon limitation of motion.

2.  Entitlement to an initial compensable rating for a left knee disability based upon instability, effective April 7, 2009. 

3.  Entitlement to a rating in excess of 10 percent for a left ankle disability.

4.  Entitlement to a rating in excess of 30 percent for migraine and tension headaches as a residual of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and G.P.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1987 to October 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims for an increased rating for a left knee disability, a left ankle disability, and tension headaches.

A June 2009 rating decision issued by the same RO assigned a separate initial non-compensable rating for left knee instability, effective April 7, 2009.  In a September 2012 decision, the RO increased the Veteran's disability evaluation for his service connected headaches from 10 percent to 30 percent, effective July 11, 2005.  Because this increase does not represent a grant of the maximum benefits allowable for this disorder, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Veteran testified before the undersigned at an April 2011 Travel Board hearing, and a transcript of this hearing is of record.

In September 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran new VA medical examinations and to solicit information regarding his private medical records.  He received adequate examinations as discussed below and in October 2011 the AMC sent the Veteran release forms for his private medical records.  He did not respond.  The actions specified in the September 2011 Remand are completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability causes painful and limited motion, as well as frequent episodes of joint locking, pain, and effusion, but does not result in ankylosis; recurrent subluxation or lateral instability; flexion limited to 60 degrees or less; extension limited to 5 degrees or greater; or impairment of the tibia and fibula.  

2.  The Veteran's left ankle disability has been manifested by pain and moderate limitation of motion throughout the appeal period, but has not been productive of ankylosis or malunion of the os calcis or astragalus.

3.  The Veteran's service-connected headaches are manifested by complaints of prostrating headaches approximately two to three times per week without evidence of very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 10 percent for a service-connected left knee disability based on limitation of limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2013).

2.  The criteria for entitlement to a disability rating of 20 percent for a service-connected left knee disability based on frequent episodes of locking, pain, and effusion into the joint have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2013).

3.  The criteria for entitlement to an initial compensable disability rating for a service-connected left knee disability based on instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).

4.  The criteria for a disability rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).

5.  The criteria for entitlement to a disability rating in excess of 30 percent for migraine and tension headaches as a residual of a traumatic brain injury (TBI) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R., Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2013).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The provisions of 38 C.F.R. § 4.59, which relates to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  Id.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2013).  

Left Knee Disability

The Veteran is service-connected for residuals of a left knee injury are currently assigned a 10 percent disability evaluation under Diagnostic Code 5299-5260 for limitation of motion, and a noncompensable disability evaluation for instability under Diagnostic Code 5257.

For the reasons discussed below, the Board denies a higher evaluation under Diagnostic Code 5299-5260 for painful limitation of motion.  Further, it finds that Diagnostic Code 5258 is more appropriate than Diagnostic Code 5257 to describe the Veteran's symptoms of locking and assigns a 20 percent evaluation under Diagnostic Code 5258.  

Under Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability, a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  Because the rating criteria in Diagnostic Code 5257 do not contemplate limitation of motions, the provisions set forth in DeLuca do not apply.  

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint will be rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).  

Hyphenated Diagnostic Codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2013).  In addition, codes ending in "99" are for all unlisted conditions.  Here, the use of the Diagnostic Code 5299-5260 refers to a knee disability not specifically listed in the rating criteria which is rated analogous to a disability due to limitation flexion of the knee.

Under Diagnostic Code 5260, a noncompensable percent rating will be assigned for limitation of flexion of the knee to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71, Plate II (2013).  The Veteran's flexion has been, at worst, 100 degrees at his November 2011 VA examination.  However, at that examination he experienced pain beginning at 80 degrees of flexion.  The 10 percent rating assigned under Diagnostic Code 5260 is for painful, limited motion.  38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a (2013); see also Burton, 25 Vet. App. 1.  The Veteran's disability picture does not more closely approximate a 20 percent rating under Diagnostic Code 5260 because even when considering pain and functional loss, his limitation of flexion does not approach 30 degrees.  

The Board has also considered whether a higher disability rating could be assigned under other potentially applicable Diagnostic Codes.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a (2013).  A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  In this case, an October 2007 X-ray from Dr. B. D. notes mild to moderate degenerative changes of the patellofemoral joint.  However, a 20 percent evaluation is not warranted under Diagnostic Code 5003 because the Veteran does not assert, nor does the record show, that he has incapacitating exacerbations.  

Diagnostic Code 5256 rates ankylosis of the knees and is not applicable in this case because, as discussed below, the Veteran has retained mobility of his left knee joint throughout the appeal period.  Therefore, he does not have ankylosis.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).

Under Diagnostic Code 5259, symptomatic removal of the semilunar cartilage, a maximum schedular evaluation of 10 percent is warranted.  This Diagnostic Code is not applicable in this case because it is not more favorable to the Veteran.  Further, he does not have removal of the semilunar cartilage.  

Under Diagnostic Code 5261, a noncompensable percent disability rating is assigned for extension limited to 5 degrees, a 10 percent disability rating is assigned for extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, and a 30 percent disability rating is assigned for extension limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  The Veteran's extension has consistently been normal, even with pain.  Therefore this Diagnostic Code is not applicable.  Further, a separate rating based upon limitation of extension is not warranted.  VAOPGCPREC 9-04 (September 17, 2004).

Under Diagnostic Code 5262, malunion of the tibia and fibula with slight knee or ankle disability will be assigned a 10 percent disability rating and malunion of the tibia and fibula with moderate knee or ankle disability will be assigned a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).  In this case, the Veteran does not have malunion of the tibia and fibula and therefore this Diagnostic Code does not apply.  

Diagnostic Code 5263 pertains to genu recurvatum, which the Veteran does not have.  Therefore it is not applicable in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5263 (2013).  

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).  In this case, a separate rating under Diagnostic Code 5003 is not warranted, as the Veteran is already being compensated for painful, limited motion with functional loss under Diagnostic Code 5260.  To assign separate ratings for the same symptoms would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2013).  

An October 2006 medical record from Dr. B.D. notes complaints of left knee pain and instability.  On examination, the Veteran had full range of motion with no warmth or swelling, as well as stable ligaments.  The Veteran was again seen by Dr. B.D. in October 2007.  He complained of patellofemoral pain with mechanical locking and catching.  The Veteran had full range of motion.  There was no warmth or swelling of the left knee nor instability of the knee.  X-rays showed mild to moderate degenerative changes to the patellofemoral joint.  There was no subluxation, fracture, or dislocation.  

At an October 2007 VA Orthopedic examination, the Veteran complained of chronic left knee pain, aggravated by climbing stairs.  He also reported daily instability symptoms consistent with patellar pseudo-locking, and daily left knee effusion.  

On examination, the Veteran's knee appeared normal, without effusion or change in skin color or temperature.  No ligamentous laxity was found.  McMurray's sign was negative.  The Veteran had positive patellar compression and patellar apprehension tests.  Range of motion was from 0 degrees extension to 110 degrees flexion, with no additional limitation of function following repetitive testing.  No apparent weakness, fatigability, or loss of coordination was observed during or following testing.  The Veteran complained of pain throughout the entire range of motion.  The Veteran was observed to walk freely and briskly, without antalgic gait or assistive devices.  The Veteran was diagnosed with chondromalacia patella.

A February 2008 MRI showed osteochondral fracture of the lateral facet of the femoral trochlea, left knee; partial thickness cartilage loss of the weight bearing surface of the medial femoral condyle, left knee; and a remote interstitial tear of the anterior cruciate ligament of the left knee.

In March 2008, the Veteran underwent left knee surgery at Baylor Medical Center.  Surgeons performed a diagnostic arthroscopy, a chondroplasty of a condral lesion of the trochlea, an arthrotomy, and an osteochondral autograft transplantation.  

In April 2009, the Veteran was afforded another VA examination of his left knee.  At that time, the Veteran reported that since his March 2008 surgery, he suffered from pain and locking of the knee.  He felt that his knee was weak and would give out.  Sometimes the locking caused him to fall.  The Veteran also complained of painful popping and swelling of the left knee.  The Veteran reported that his pain was worsened by prolonged physical activities, such as walking, and that he was no longer able to participate in sports or use the stairs.  He reported that at work, his knee locked and he dropped a computer monitor.  He treated his pain with occasional over-the-counter- pain medication and ice.  

On examination, the Veteran's gait was antalgic.  His left knee had a well-healed surgical scar.  There was tenderness to palpation and some mild swelling compared to the right.  Range of motion was from 0 degrees extension to 100 degrees flexion.  There was palpable crepitus with range of motion testing, but the patella tracked normally.  The Veteran complained of pain starting at 90 degrees flexion.  There was no evidence of increased functional loss following repetitive testing, but the Veteran complained of increased pain.  The Veteran complained of pain with anterior drawer and McMurray's tests.  The Veteran was diagnosed with chondromalacia left knee, status-post OATS procedure and medial meniscus tear.  

At his April 2011 Travel Board hearing, the Veteran competently and credibly reported frequent locking and giving way of the left knee.  He stated that his left knee locked "[p]robably every morning."

In November 2011, the Veteran was afforded another VA examination of his left knee disability.  At that time, the examiner noted a past history of left knee sprain, diagnosed in 1987 and 1988, as well as a history of left knee femoral condylar fracture, diagnosed in 2008.  The Veteran reported symptoms of pain, stiffness, and decreased range of motion, for which he received local corticosteroid injections as needed.  He used a knee brace and occasionally a cane for assistance.  

On examination, the Veteran had range of motion of the left knee from 0 degrees extension to 100 degrees flexion, with pain beginning at 80 degrees.  There was no further loss of motion following repetitive testing.  However, the Veteran was noted to have limitation of function due to painful and weakened movement, as well as swelling.  There was tenderness to palpation of the left knee.  The Veteran had normal stability of the left knee joint with no recurrent patellar subluxation or dislocation.  The Veteran was noted to have a meniscal (semilunar cartilage) condition, with frequent episodes of joint locking, pain and effusion, although the examiner did not find any current evidence of dislocated cartilage.  An x-ray of the knee was unremarkable.  The examiner found that the Veteran did not have arthritis.  The examiner concluded that the Veteran would have a limited ability to perform physically demanding jobs that require prolonged walking, standing, and climbing.  

Based on all the above evidence, the Board finds that an initial compensable disability evaluation for instability of the left knee cannot be granted.  Although the Veteran has competently and credibly reported subjective complaints of locking and giving way that create the sensation of instability of the knee joint, repeated testing throughout the period on appeal has found no objective evidence of joint instability or recurrent patellar subluxation or dislocation.  Accordingly, a higher disability evaluation under Diagnostic Code 5257 cannot be assigned for the period on appeal because the objective medical testing is more probative than the Veteran's lay assertion.  Further, as discussed below, the Veteran's locking episodes are more appropriately and favorably rated under Diagnostic Code 5258.  

Having reviewed the evidence of record, the Board finds that the Veteran's service connection residuals of a left knee disability are more appropriately rated under Diagnostic Code 5258, which rates dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Although the Veteran does not currently suffer from a dislocated semilunar cartilage, he does have a current meniscal condition that is manifest by chronic pain, swelling, locking, and giving way.  Accordingly, affording the Veteran the benefit of the doubt, the Board finds that Diagnostic Code 5258 is a more favorable and appropriate Diagnostic Code for the Veteran and a 20 percent disability evaluation under Diagnostic Code 5258 is warranted for the period on appeal.  This is the maximum schedular evaluation available under Diagnostic Code 5258.  As the symptom of frequent locking under Diagnostic Code 5258 is not contemplated by Diagnostic Code 5260, a separate 20 percent rating under Diagnostic Code 5258 does not amount to impermissible pyramiding in this specific case.  See 38 C.F.R. § 4.14 (2013).

As discussed above, the Veteran's disability picture is not more closely approximated by a 20 percent rating under Diagnostic Code 5260.  

In conclusion, the Veteran's service connected left knee disability is most appropriately evaluated as a 10 percent disability rating for limitation of flexion under Diagnostic Code 5260 and a 20 percent disability evaluation under Diagnostic Code 5258 for joint locking, pain, and effusion throughout the period on appeal.  The Veteran's noncompensable disability evaluation for instability of the left knee has not been increased for any period on appeal.  The preponderance of the evidence is against the claim for a higher rating other than that assigned above, so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The Veteran's symptoms from his left knee have not met the criteria for a higher rating at any time since the effective date of his award, so the Board may not stage his rating.  

Left Ankle Disability

The Veteran's left ankle disability has been rated under the provisions of Diagnostic Code 5271 throughout the appeal period.  Under Diagnostic Code 5271, a 10 percent disability rating requires moderate limited motion of the ankle.  A 20 percent disability rating, which is also the maximum evaluation available under Diagnostic Code 5271, requires marked limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).  Normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2013).

In November 2007, the Veteran was afforded a VA examination of his left ankle disability.  He complained of chronic pain in his left ankle worsened by physical activities.  He reported treating his symptoms with Tylenol and Advil.  He occasionally wears an ankle brace.  The Veteran's left ankle disability did not interfere with his employment as a computer technician

On examination, the Veteran had medial and lateral tenderness.  There was no Achilles tenderness.  There were no callouses or ulcerations on the Veteran's left foot.  The pulses in the foot were normal.  There was no instability of the ankle.  Left ankle dorsiflexion was 20 degrees, plantar flexion of 25 degrees, eversion of 20 degrees, and inversion of 15 degrees.  The Veteran complained of pain with all these movements.  There was no additional limitation of motion following repetitive testing.  Slight weakness and slight fatigability were noted.  The Veteran was diagnosed with posttraumatic degenerative arthritis of the left ankle.

In December 2009, the Veteran was afforded another VA examination of his left ankle.  At that time, he described daily pain and persistent instability.  He also reported poor endurance and fatigue because of pain, with difficulty standing for prolonged periods of time.  

On examination of the ankle, he had a slight limp.  There was no tenderness or effusion of the malleolus.  The Veteran was able to dorsiflex the left ankle to 10 degrees and plantar flex 30 degrees without pain.  Inversion was to 15 degrees and eversion was to 20 degrees without pain.  Following repetitive testing, there was no change in range of motion, coordination, fatigue, endurance, or pain level.  There was no instability.  The examiner characterized the Veteran's left ankle disability as moderate due to chronic pain.  

At his April 2011 Travel Board hearing, the Veteran competently and credibly complained of significant weakness in his left ankle leading to giving way of the joint which requires the use of a brace.  He also claimed that he is unable to flex his ankle.  

In November 2011, the Veteran was afforded a new VA examination of his left ankle.  At that time, the Veteran complained of pain, stiffness, swelling, and decreased walking endurance in the left ankle.  He reported that he wears an ankle brace and takes Ibuprofen and Codeine as needed for his condition.  

On examination, the Veteran was able to plantar flex the left ankle to 20 degrees and dorsiflex to 10 degrees, with pain at the end points of motion.  There was no additional loss of motion following repetitive testing.  There was tenderness to palpation of the joint and diminished muscle strength.  There was no objective evidence of joint instability or ankylosis.  The examiner noted that March 2001 and November 2007 x-rays of the left ankle were normal, as was an x-ray taken in conjunction with the current examination.  The examiner noted that the Veteran's disability limits prolonged standing and walking.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's left ankle disability is appropriately evaluated as 10 percent disabling during the entire period on appeal.  The competent, credible, and probative medical and lay evidence of record reflects that the Veteran's left ankle disability has been productive of pain and moderate limitation of motion throughout the appeal period.  However, the preponderance of the evidence is against a finding that the Veteran's limitation of motion is so severe as to be considered "marked."  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).  Although the terms "moderate" and "marked" are not defined by Diagnostic Code 5271, the Board notes that the Veteran has retained at least half his range of motion, throughout the period on appeal, even following repetitive testing, and has not demonstrated any objective evidence of joint instability.  X-rays of the joint have been normal.  VA examiners have noted that the Veteran is unable to perform prolonged standing or walking, but do not indicate that he is unable to perform his activities of daily living due to his ankle disability or that he experienced significant interference with his employment.  Overall, while the Veteran's symptoms of pain, weakness, and limitation of motion are indicative of a serious disability, they are not so severe as to be considered "marked."  

The Board has also considered whether a higher schedular rating under other potentially applicable schedular criteria is warranted.  Diagnostic Code 5270 provides for a higher rating based on ankylosis of the ankle, but the record indicates that the Veteran has always had some motion in his left ankle.  Therefore, evaluation under that criteria is not warranted because he does not have ankylosis.  See Dinsay, 9 Vet. App. at 81; Lewis, 3 Vet. App. 259.  There is also not evidence that the Veteran suffers from a malunion of the os calcis or astragalus, ankylosis of the subastragular or tarsal joints, or has undergone an astragalectomy.  Accordingly, Diagnostic Codes 5273, 5272, and 5274 are not for application.  Diagnostic Code 5262 provides ratings based on malunion or nonunion of the tibia and fibula.  However, the evidence does not reflect that the Veteran has malunion of the tibia or fibula.  Thus, Diagnostic Code 5262 is also not for application.

For the above reasons, entitlement to a disability evaluation in excess of 10 percent for the Veteran's service connected left ankle disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Headaches Due to TBI

The Veteran is service-connected for migraine and tension headaches as a residual of a TBI based upon an in-service incident in which he was struck in the head while playing football.  The Veteran's assigned disability evaluation has been 30 percent for the period on appeal.  

This disability was originally rated under the diagnostic code for migraine headaches, Diagnostic Code 8100.  Pursuant to Diagnostic Code 8100, a 50 percent evaluation requires that the disability be manifested by very frequent, prostrating, and prolonged attacks that are productive of severe economic inadaptability.  A 30 percent rating under this code is warranted when the disability is manifested by headaches, with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating requires that the condition be productive of headaches with characteristic prostrating attacks averaging one in two months over last several months.  

However, as the Veteran's headaches are the result of a traumatic brain injury, the Board has considered the criteria for rating TBI in determining whether the Veteran is entitled to a higher disability evaluation.  

Effective October 23, 2008, the protocol for evaluating TBI was revised.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  See 38 C.F.R. § 4.124, Note (5) (2013).  A veteran whose residuals of TBI are rated under a version of § 4.124a, Diagnostic Code 8045, may request review under diagnostic code 8045, irrespective of whether his disability worsened since the last review.  Id. 

Prior to October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating could not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective prior to October 23, 2008). 

Under the revised Diagnostic Code 8045, effective October 23, 2008, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013). 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Residuals not listed in the regulations that are reported on an examination should be evaluated under the most appropriate diagnostic code.  Each condition should be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

A January 2004 treatment note from Dr. P.F. diagnoses the Veteran with occipital neuritis as the cause of stabbing head pain and intermittent vertigo, probably related to benign positional vertigo.  

In November 2007, the Veteran was afforded a VA neurological examination.  He reported suffering from headaches twice a month that are in the left frontal area, that sometime radiated into the back on the left side.  He described his headaches as throbbing in nature, with sensitivity to light and sound, as well as nausea.  He reported that he had slight decrease in his memory.  On examination, the Veteran had slight left facial weakness and sensitivity to light.  He was diagnosed with post-traumatic migraine headaches with moderate disability with progression.  

In December 2009, the Veteran was provided another VA neurological examination.  At that time, the Veteran reported that his headaches were now occurring weekly.  He described them as moderate to severe in nature, requiring him to lie down in a dark room and often accompanied by nausea and vomiting.  Exposure to bright or flashing lights may trigger a headache.  He reported that Imatrex and other medications usually give good relief within two hours, but sometimes he must lie down for four to six hours, which interferes with his employment.  This occurs approximately once a month.  He denied any neurological deficits, loss of awareness, aura, or residual symptoms such as pain or weakness.  

The Veteran was observed to be well oriented, pleasant, and cooperative.  Extra ocular movements were full and there was no facial weakness.  Pupils were equal and normally reactive.  Tongues and palate moved on the midline and speech was fluent.  There were no gross sensory changes in the extremities and the Veteran's deep tendon reflexes, while difficult to elicit, were symmetrical.  The Veteran was diagnosed with migraine headache syndrome.  The examiner concluded that the Veteran's symptoms were most consistent with migraine, rather than tension headaches, and that he was most likely treated for this disability while on active duty.  

At his April 2011 Travel Board hearing, the Veteran competently and credibly testified that he typically gets one or two headaches a week.  These headaches are often accompanied by nausea and visual disturbances.  

In November 2011, the Veteran was scheduled for a third VA neurological examination.  At that time, the Veteran reported tension headaches two to three times a week and migraine headaches three or four times each month.  The Veteran reported that his head pain was frequently accompanied by nausea, vomiting, sensitivity to light, and sensitivity to sound.  He described the typical duration of his head pain as one to two days.  The examiner indicated that the Veteran suffered from prostrating attacks of migraine pain more than once a month and described the Veteran as suffering from "very frequent" prostrating and prolonged attacks of migraine headache pain.  However, the examiner also concluded that that the Veteran's headache condition did not impact his ability to work.  He noted that the Veteran missed work twelve to fifteen times in the past year because of migraines and had to leave work early because of migraines seven times.  

In November 2011, the Veteran was also afforded a TBI evaluation by VA.  At this examination, the Veteran complained of mild memory loss, attention, concentration, or executive functions, but had no objective evidence of cognitive impairment on testing.  There was no evidence that the Veteran had impairment of judgment, social interaction, orientation, motor activity, visual special orientation, communication, or consciousness.  He did not report any subjective symptoms or neurobehavioral effects.  The only residual symptom of the Veteran's TBI noted by the examiner was his headaches.  The examiner opined that this condition would not impact his ability to work.  He further opined that the Veteran's tension headaches did not affect or cause any cognitive impairment, although the examiner did concede that the Veteran might temporarily experience difficulty concentrating due to pain during an exacerbation of his condition.  

Based on the conclusions of the November 2011 examiner that the Veteran's headaches condition is not causing cognitive impairment or any other symptoms of TBI, the Board finds that the Veteran's migraine and tension headaches are most appropriately rated under Diagnostic Code 8100, which rates migraine headaches, rather than Diagnostic Code 8045 which rates TBI.  Furthermore, the Board concludes that a higher disability evaluation is not warranted under Diagnostic Code 8100 at any time during the period on appeal.  Although the Veteran has reported suffering from headaches two or three times a week, which might reasonably be characterized as "very frequent," the Board finds that the Veteran's headaches are not "productive of severe economic inadaptability."  Multiple VA examiners have concluded that the Veteran's headaches do not prevent him from working, and the Veteran has not submitted any evidence that would support a finding that his tension and migraine headaches prevent him from finding or maintaining substantially gainful employment.  Although the Veteran must miss a day of work on average once a month or occasionally leave early due to his condition, there is no evidence of record that his headaches result in the kind of frequent and prolonged absences that could be reasonably characterized as producing "severe economic inadaptability."  Accordingly, entitlement to a disability evaluation in excess of 30 percent for service connected migraine and tension headaches is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Extraschedular Evaluations and Total Rating Based upon Individual Unemployability (TDIU)

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's left knee disability are pain with functional loss, limited flexion, subjective complaints of instability, and locking episodes.  These are contemplated by the schedular criteria set forth in Diagnostic Codes 5257, 5258,  and 5260.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a (2013).  His left ankle disability is manifested by painful limited motion and functional loss such as weakness and lack of endurance.  These are contemplated by Diagnostic Code 5271 which describes limitation of motion and functional loss.  Id.  His headaches are manifested by pain, nausea, and sensitivity to light and sound.  These symptoms are contemplated by Diagnostic Code 8100 which, in addition to contemplating frequency of headaches, also contemplate "prostrating attacks."  Such attacks reasonably include symptoms such as nausea and sensitivity to light and sound.  The rating criteria for practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected knee, ankle, and migraine disabilities, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

A total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The record shows that he has been employed throughout the appeal period.  

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in October 2007 and November 2007 letters prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history and severity of the disabilities at issue and document and consider the relevant medical facts and principles.  VA's duty to assist with respect to obtaining relevant records and providing an adequate examination have been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Travel Board hearing.  The hearing was adequate as the Acting Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to a rating in excess of 10 percent for a left knee disability based upon limitation of motion is denied.

Entitlement to an initial compensable rating for a left knee disability based upon instability, effective April 7, 2009, is denied.

Entitlement to a disability evaluation of 20 percent for locking, pain, and effusion of the left knee joint is granted.  

Entitlement to a rating in excess of 10 percent for a left ankle disability is denied.

Entitlement to a rating in excess of 30 percent for migraine and tension headaches as a residual of a traumatic brain injury (TBI) is denied.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


